Title: To George Washington from George Minor, 30 March 1796
From: Minor, George
To: Washington, George


          
            Sir
            Chesnut Hill [Va.] March 30th 1796
          
          I recd your Letter dated 13th april 1794 Wherein you requested me to watch over your land on four mile run—this I have done with all possible care; and find it morally impossible

to prevent depredations, oughing chiefly to the distance I live from the premises, and the caution in windy weather, and halling the wood away in the night.
          Mr William pearce your Maneger was at My house yesterday and I went over the land with him and find a vast deal of injury done to the growth, both in firewood and valuable timber; and I think that it is highly expedient that some person who may be depended on should live on the land in Order to detect those villians who depend intirely for a support on your and others property—Mr John Darne has offered his service for this purpose and I think from his character and my personal Knowledge of him I can recommend him to you as a person fully qualified for the business. however in this you will do as you think proper; but be assured I shall ever think my self happy in serveing you, in enforceing the laws against every person who shall be found trespasing on your land. I am Sir with the greatest respect your Most Obt humble Servt
          
            Geo: Minor
          
        